ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s after-final amendment and response received on 3/5/21 has been entered. Claims 1-9, 16-17, 21, 25, 28-35, 39, and 41-44 have been canceled. Claims 10-15, 18-20, 22-24, 26-27, 36-38, 40, and 45 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/4/21 was filed after the mailing date of the Final Office Action on 1/6/21.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. Note that Foreign Reference CN 103451284 has been considered based on the concurrently filed English language translation of the abstract for this document. 

Claim Rejections - 35 USC § 112

The rejection of claim 41-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of written description is withdrawn in view of the cancellation of claims 41-42.

The rejection of previously pending claims 16, 29-35, 38-39, and 41-44  1-9, 16-17, 21, 25, 28-35, 39, and 41-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement, is withdrawn over canceled claims 16, 29-35, 39, and 41-44, and further withdrawn over amended claim 38 in view of applicant’s amendment to claim 38 to depend on claim 36, and applicant’s arguments. 

Allowed Claims

Claims 10-15, 18-20, 22-24, 26-27, 36-38, 40, and 45 are considered free of the prior art of record and allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633